Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/725,482 filed on 12/23/2019. This application claims benefit of provisional application No. 62/791,672 filed on 01/11/2019. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/23/2019 and 07/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 12 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 12, the limitation “wherein determining whether to transmit the high priority uplink transmission comprises determining to override the first indication and transmit the high priority uplink transmission” is unclear because it appears to contradict the previous limitation in the claim “wherein the first indication comprises an uplink cancellation indication that pre-empts uplink transmission in the time frequency region”. That is, as described in specification paragraph ([0070]), the first indication already provides a preemption indication to suggest transmitting of the high priority uplink transmission and cancelling the low priority transmission, if at least the portion of the set of time frequency resources of the high priority uplink transmission overlaps with the indicated time frequency region previously scheduled for the low priority transmission. Therefore, the “determining to transmit the high priority uplink transmission” is being done “according to the first indication”, not “by overriding the first indication”.
For the purpose of examination, the claim is assumed to read as follows:
Claim 12. (Currently Amended) “The method according to claim 1, wherein the first indication comprises an uplink cancellation indication that pre-empts uplink transmission in the time frequency region, and wherein determining whether to transmit the high priority uplink transmission comprises determining to override the low priority uplink transmission and transmit the high priority uplink transmission, according to the first indication”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-2, 4-8, 11-12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-1804820 (Qualcomm Incorporated, 3GPP TSG-RAN WG1 #92b, April 16 – April 20, 2018, Sanya, China; hereinafter “NPL1”) in view of 3GPP R1-1805629 .

Regarding claim 1, NPL1 discloses a method at a device, the method comprising: 
receiving a first indication that indicates a time frequency region (Sec. 2: Agreements: For DL, support indication of time and/or frequency region of impacted eMBB resources to respective eMBB UE(s); Sec. 5: gNB can send an indication to eMBB (lower priority) UEs to suspend transmissions during the scheduled URLLC PUSCH. This is referred to as uplink pre-emption indication (ULPI)…the ULPI should be sent before the scheduled URLLC PUSCH to allow eMBB UEs to take actions; thus ULPI is equivalent to a first indication); 
receiving a second indication indicating the priority of an uplink transmission in a set of time frequency resources as a high priority uplink transmission, where the high priority uplink transmission has a higher priority than a low priority uplink transmission (Sec. 5: gNB can send an indication to eMBB UEs to suspend transmissions during the scheduled URLLC PUSCH; this indicates that URLLC transmission has higher priority than eMBB transmission, which is equivalent to a second indication.); and
determining whether at least a portion of the set of time frequency resources of the high priority uplink transmission overlaps with the indicated time frequency region (Figure 1. When URLLC UEs are scheduled on the uplink based on DCIs in the minislot scheduling occasions, eMBB UEs receive uplink pre-emption indication (PI) from gNB to suspend their transmissions during the URLLC PUSCH transmissions; Fig. 1 indicates a resource overlap between the scheduled URLCC and previously scheduled eMBB transmissions.). 
But NPL1 does not explicitly disclose determining whether to transmit the high priority uplink transmission if at least the portion of the set of time frequency resources of the high priority uplink transmission overlaps with the indicated time frequency region; and transmitting the high priority uplink transmission based on determining whether to transmit the high priority uplink transmission.  
However, in the same field of endeavor, NPL2 discloses a method at a device, the method comprising: 
receiving a second indication indicating the priority of an uplink transmission in a set of time frequency resources as a high priority uplink transmission, where the high priority uplink transmission has a higher priority than a low priority uplink transmission, and determining whether at least a portion of the set of time frequency resources of the high priority uplink transmission overlaps with the indicated time frequency region (Sec. 3.1 and Fig. 1: In the first example, after eMBB UL is scheduled, UE is scheduled with a URLLC UL by a later UL grant (= a second indication indicating UL grant for a higher priority URLCC transmission) that is transmitted after the UL grant for eMBB. The URLLC UL is scheduled to be transmission on the time/frequency resources that are already allocated to eMBB transmission (indicating overlap).); and
determining whether to transmit the high priority uplink transmission if at least the portion of the set of time frequency resources of the high priority uplink transmission overlaps with the indicated time frequency region; and transmitting the high priority uplink transmission based on determining whether to transmit the high priority uplink transmission (Sec. 3: To handling collision of eMBB scheduling-based UL data and URLLC scheduling-based UL data transmissions, UE follows the later received UL grant for URLLC transmission, [and] UE cancels the eMBB UL transmission scheduled by the earlier UL grant; Sec. 3.2: Proposal: For a UE supporting URLLC, if the UE receives a dynamic grant scheduling PUSCH (for higher priority URLCC) overlapping in time with another PUSCH (for lower priority eMBB) scheduled by an earlier received grant, the UE follows the later received grant (for higher priority URLCC) and the previously scheduled PUSCH (for lower priority eMBB) is dropped.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, based on the above teaching from NPL2, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable dynamic sharing of resources between eMBB and URLLC on the uplink via preemption indication.

Regarding claim 2, NPL1 and NPL2 disclose the limitations of claim 1, and NPL1 further discloses wherein the first indication is sent in a group common physical downlink control channel (Sec. 5.2: ULPI (= first indication) can be efficiently signalled to all eMBB UEs that have ongoing transmissions via group-common PDCCH; the specification (para. [0070]) states that “the first indication can be an ULCI, which can also be referred to as an ULPI”.).  

Regarding claim 4, NPL1 and NPL2 disclose the limitations of claim 1, and NPL2 further discloses cancelling a low priority uplink transmission if the low priority uplink transmission overlaps the indicated time frequency region (Sec. 3: To handling collision of eMBB scheduling-based UL data and URLLC scheduling-based UL data transmissions, UE follows the later received UL grant for URLLC transmission, [and] UE cancels the eMBB UL transmission scheduled by the earlier UL grant.).  

Regarding claim 5, NPL1 and NPL2 disclose the limitations of claim 4, and NPL1 further discloses refraining from transmitting SRS whenever the transmission falls on a flexible symbol (Sec. 5.2). Based on this teaching, a skilled person would have been able to determine that SRS may also to be treated as a lower priority signal relative to a higher priority signal (e.g., URLLC) for which ULPI is indicated, and can be transmitted in a time-frequency region that does not overlap with the time frequency resources in which the higher priority URLCC is scheduled, and thus derive “wherein the low priority uplink transmission overlaps with an sounding reference signal transmission in a second set of time frequency resources, wherein the second set of time frequency resources does not overlap with the time frequency region, and wherein the method further comprises transmitting sounding reference signal in the second set of time frequency resources if the first indication is sent at least a certain number of symbols prior to the sounding reference signal transmission”.

Regarding claim 6, NPL1 and NPL2 disclose the limitations of claim 1, and NPL1 further discloses that a first indication (= ULPI) is sent before the second indication (= UL grant for URLLC) (Sec. 2: the ULPI (= first indication) should be sent before the scheduled URLLC PUSCH (= second indication) to allow eMBB UEs to take actions); and
determining to transmit uplink URLLC occurs after the UL grant is received by the UE (Sec. 5: The URLLC data on the uplink needs to be scheduled as soon as practically feasible at the minislot level due to its low latency requirement… uplink pre-emption indication improves the eMBB performance because eMBB transmissions are only suspended when URLLC PUSCH is scheduled.).
Based on these teachings, a skilled person would have been able to derive “wherein the first indication does not initiate an uplink transmission by the device”, because it is the scheduling of an uplink grant for URLLC that initiates the URLCC uplink transmission, and that the scheduling of an uplink grant for URLLC occurs after receiving ULPI (= the first indication).

Regarding claim 7, NPL1 and NPL2 disclose the limitations of claim 1, and NPL1 further discloses that the time required for processing ULPI (= the first indication) is less that processing time for UL grant for URLCC (Sec. 5.1: We note that the monitoring and reacting to ULPI takes less processing time than monitoring UL grants and preparing for uplink data transmissions by URLLC UEs. Hence, the grant processing timeline N2 for URLLC should be sufficient for ULPI processing timeline (ULPI processing can be further reduced from URLLC grant processing timeline N2).). Based on this teaching, and further considering that the ULPI processing must be completed before determining to transmit URLCC based on a later received UL grant for URLCC, a skilled person would have been able to derive to derive “wherein determining whether to transmit the high priority uplink transmission comprises determining to transmit the high priority uplink transmission (= URLCC) if the set of time frequency resources (for transmitting URLCC) occurs after the time required for processing the first indication”.

Regarding claim 8, NPL1 and NPL2 disclose the limitations of claim 1. The same principle of uplink preemption to enable URLCC (= higher priority signal) in overlapping resources with eMBB (= lower priority signal) applies to repetitions of URLCC also, therefore  a skilled person would have been able to derive “wherein the high priority uplink transmission comprises multiple repetitions of a first uplink transmission, wherein at least the portion of set of time frequency resources comprises time-frequency resources of at least one repetition of the first uplink transmission that overlaps with the indicated time frequency region, and wherein determining whether to transmit the high priority uplink transmission comprises determining to transmit the repetitions other than the at least one repetition of the first uplink transmission”.

Regarding claim 11, NPL1 and NPL2 disclose the limitations of claim 1, and NPL1 further discloses that a first indication (= ULPI) is sent before the second indication (= UL grant for URLLC) (Sec. 2: the ULPI (= first indication) should be sent before the scheduled URLLC PUSCH (= second indication) to allow eMBB UEs to take actions); and
determining to transmit uplink URLLC occurs after the UL grant is received by the UE (Sec. 5: The URLLC data on the uplink needs to be scheduled as soon as practically feasible at the minislot level due to its low latency requirement… uplink pre-emption indication improves the eMBB performance because eMBB transmissions are only suspended when URLLC PUSCH is scheduled.).
Based on these teachings, a skilled person would have been able to derive “wherein determining whether to transmit the high priority uplink transmission comprises determining to transmit the high priority uplink transmission if the second indication is received after the first indication”, because determining to transmit the high priority uplink transmission can occur only after receiving an uplink grant for URLCC, which occurs after receiving the ULPI (= the first indication).

Regarding claim 12, NPL1 and NPL2 disclose the limitations of claim 1, and NPL1 further discloses wherein the first indication comprises an uplink cancellation indication that pre-empts uplink transmission in the time frequency region (Sec. 2: Agreements: For DL, support indication of time and/or frequency region of impacted eMBB resources to respective eMBB UE(s); Sec. 5: gNB can send an indication to eMBB UEs to suspend transmissions during the scheduled URLLC PUSCH. This is referred to as uplink pre-emption indication (ULPI) (= the first indication) …the ULPI should be sent before the scheduled URLLC PUSCH to allow eMBB UEs to take actions; the specification (para. [0070]) states that “the first indication can be an ULCI, which can also be referred to as an ULPI”.). 
Furthermore, NPL2 discloses wherein determining whether to transmit the high priority uplink transmission comprises determining to override the low priority uplink transmission and transmit the high priority uplink transmission, according to the first indication (Sec. 3: To handling collision of eMBB scheduling-based UL data and URLLC scheduling-based UL data transmissions, UE follows the later received UL grant for URLLC transmission, [and] UE cancels the eMBB UL transmission scheduled by the earlier UL grant; Sec. 3.2: Proposal: For a UE supporting URLLC, if the UE receives a dynamic grant scheduling PUSCH (for higher priority URLCC) overlapping in time with another PUSCH (for lower priority eMBB) scheduled by an earlier received grant, the UE follows the later received grant (for higher priority URLCC) and the previously scheduled PUSCH (for lower priority eMBB) is dropped.). 

Regarding claim 14, NPL1 and NPL2 disclose the limitations of claim 1, and NPL1 further discloses that ULPI (= first indication) for indicating a time frequency region may be monitored for a second serving cell in addition to the first serving cell (Sec. 2 (P. 3), Agreements: Within a PUCCH group, UE can be configured to monitor group common PDCCH for pre-emption indication for a Scell on a different serving cell.).  Based on this teaching a skilled person would have been able to derive “wherein determining whether at least the portion of the set of time frequency resources of the high priority uplink transmission overlaps with the indicated time frequency region comprises determining whether at least the portion of the set of time frequency resources of the high priority uplink transmission overlaps with the indicated time frequency region at least in time, wherein the time frequency region belongs to a first serving cell, and wherein the at least the portion of set of time frequency resources of the high priority uplink transmission belongs to a second serving cell”.

Claims 18-20 are rejected on the same grounds set forth in the rejection of claims 4, 6, and 12, respectively. Claims 18-20 recite similar features as in claims 4, 6, and 12, respectively, from the perspective of an apparatus for a terminal device.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, and further in view of 3GPP R1-1719616 (Fujitsu, 3GPP TSG RAN WG1 Meeting #91, Reno, USA, November 27th – December 1st, 2017; hereinafter “NPL3”).

Regarding claim 3, NPL1 and NPL2 disclose the limitations of claim 1. But NPL1 and NPL2 do not disclose wherein the second indication is a configured grant RRC indication.
However, in the same field of endeavor, NPL3 discloses wherein the first indication is a configured grant RRC indication (Sec. 2: The monitoring period for the group common PDCCH carrying the pre-emption indication (= first indication) should be RRC configured.). In an analogous manner, a skilled person would have been able to determine that the second indication is also a configured grant RRC indication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 1, based on the above teaching from NPL3, to derive the limitations of claim 3, because the modification uses prior art elements according to their established functions in an analogous manner to produce a predictable result that is equivalent to the claimed limitation. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configure a UE by higher layer signaling in order to perform dynamic sharing of resources between eMBB and URLLC on the uplink via preemption indication.

Regarding claim 13, NPL1 and NPL2 disclose the limitations of claim 1, and NPL1 further discloses ULPI also indicating to an eMBB UE to take action and allow URLCC transmission when the resources for eMBB and URLCC overlap (Sec. 5: gNB may reallocate eMBB resources to the URLLC transmissions to meet the QoS requirements…the ULPI (uplink pre-emption indication) should be sent before the scheduled URLLC PUSCH to allow eMBB UEs to take actions.).
But NPL1 and NPL2 do not explicitly disclose receiving a third indication via higher layer signaling, where higher layer signaling is higher than physical layer signaling, where the third indication indicates whether transmitting the high priority uplink transmission in at least the portion of the set of time frequency resources that overlaps the indicated time frequency region is allowed, wherein determining whether to transmit the high priority uplink transmission comprises determining to transmit the high priority uplink transmission at least based on the third indication indicating transmitting the high priority uplink transmission in at least the portion of the set of time frequency resources is allowed.  
However, in the same field of endeavor, NPL3 discloses wherein ULPI (= the first indication) is a configured grant RRC indication (Sec. 2: The monitoring period for the group common PDCCH carrying the pre-emption indication (= ULPI) should be RRC configured; RRC is a higher layer signaling).  A skilled person can apply this teaching to derive receiving a third indication via higher layer signaling that indicates whether transmitting the high priority uplink transmission in at least the portion of the set of time frequency resources that overlaps the indicated time frequency region is allowed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 1, based on the above teaching from NPL3, to derive the limitations of claim 13, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configure a UE by higher layer signaling in order to perform dynamic sharing of resources between eMBB and URLLC on the uplink via preemption indication.

Claims 9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, and further in view of 3GPP R1-1801674 (MediaTek, Inc., 3GPP TSG RAN WG1 Meeting #92, Athens, Greece, 26th February-2nd March 2018; hereinafter “NPL4”).

Regarding claim 9, NPL1 and NPL2 disclose the limitations of claim 1. But NPL1 and NPL2 do not disclose wherein transmitting the high priority uplink transmission comprises at least one selected from rate matching the high priority uplink transmission around at least the portion of the set of time frequency resources that overlap the indicated time frequency region, and puncturing of the high priority uplink transmission in at least the portion of the set of time frequency resources that overlap the indicated time frequency region.
However, in the same field of endeavor, NPL4 discloses puncturing of the high priority uplink transmission in at least the portion of the set of time frequency resources that overlap the indicated time frequency region (Sec 2.3: Another scenario for UL multiplexing is when a UE receives a URLLC grant on the same resources where an eMBB transmission is scheduled to be transmitted by the same UE…Alternatively puncturing is another potential option from physical layer perspective.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 1, based on the above teaching from NPL4, to derive the limitations of claim 9, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable dynamic sharing of resources between eMBB and URLLC on the uplink via preemption indication.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (puncturing) which anticipates the genus (MPEP 2131.02).

Regarding claim 15, NPL1 and NPL2 disclose the limitations of claim 1. But NPL1 and NPL2 do not disclose wherein an autonomous retransmission is performed in response to determining at least a portion of the set of time frequency resources of the high priority uplink transmission overlaps with the indicated time frequency region.
However, in the same field of endeavor, NPL4 discloses wherein an autonomous retransmission is performed in response to determining at least a portion of the set of time frequency resources of the high priority uplink transmission overlaps with the indicated time frequency region (Sec. 4 and Fig. 2, right panel - UE-autonomous switching: In this approach, UE can start to transmit a new TB of URLLC traffic during a grant based transmission (of eMBB). In addition to the resource granted by a PDCCH for eMBB, a pre-allocated grant-free resource could also be used by the TB of URLLC data, if configured. By allowing UE-autonomous switching from a transmission of eMBB to a transmission of URLLC, the network may not need to always configure a short PDCCH monitoring interval for eMBB for the purpose of transmission of urgent PDCCH for URLLC.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 1, based on the above teaching from NPL4, to derive the limitations of claim 15, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable dynamic sharing of resources between eMBB and URLLC on the uplink via preemption indication.

Regarding claim 16, NPL1, NPL2, and NPL4 disclose the limitations of claim 15, and NPL4 further discloses URLCC transmission in grant-free resources (Sec. 4 and Fig. 2, right panel - UE-autonomous switching: a pre-allocated grant-free resource could also be used by the TB of URLLC data, if configured. By allowing UE-autonomous switching from a transmission of eMBB to a transmission of URLLC, the network may not need to always configure a short PDCCH monitoring interval for eMBB for the purpose of transmission of urgent PDCCH for URLLC.). Based on this teaching, a skilled person would have been able to derive “wherein the autonomous retransmission is performed in a configured grant resource if the configured grant resource does not overlap with the indicated time frequency region”.  

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, and further in view of Beale et al. (US 20190222362 A1; hereinafter “Beale”).

Regarding claim 10, NPL1 and NPL2 disclose the limitations of claim 1. But NPL1 and NPL2 do not disclose determining whether to rate match the high priority uplink transmission around at least the portion of the set of time frequency resources that overlap the indicated time frequency region based on a number of resource blocks of the time frequency region and a number of resource blocks of the set of time frequency resources; and transmitting, in response to determining to rate match the high priority uplink transmission, the high priority uplink transmission rate matched around at least the portion of the set of time frequency resources that overlap the indicated time frequency region.  
However, in the same field of endeavor, Beale discloses rate matching the high priority uplink transmission around at least the portion of the set of time frequency resources that overlap the indicated time frequency region ([0063] and Fig. 3: Then when a URLLC transport block (= high priority transmission) arrives, this is superposed (for example by use of multi-user superposition) on the eMBB transmission (= low priority transmission)…the eNodeB punctures the eMBB transmission to create space to fit the arriving URLLC transport block. This means that some of the transmission resources previously designated for use by the eMBB transport blocks are allowed to be used for transmitting URLLC transport blocks instead; [0115] Accordingly, the physical bits of the eMBB transmission can be rate-matched differently when retransmitted with a view to improving the reliability of the retransmission. It is noteworthy that these rate-matching adaptation techniques may be used regardless of whether the retransmitted bits correspond exactly to that affected by the URLCC transmission (i.e. that in the resources allocated for the eMBB transmission but used for the URLLC transmission) or include additional resources (e.g. to correct channel estimation errors also caused by the URLLC collision).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 1, based on the above teaching from Beale, to derive the limitations of claim 10, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable dynamic sharing of resources between eMBB and URLLC on the uplink via preemption indication.

Claim 17 is rejected in part on the same grounds set forth in the rejection of claim 1. Claim 17 recites similar features as in claim 1, from the perspective of an apparatus for a terminal device. 
Regarding the additional feature, Beale discloses an apparatus for a terminal with a transceiver and a processor (controller) to perform the recited functions ([0052] The terminal device 400 comprises a transceiver unit 400A for transmission and reception of wireless signals and a processor unit 400B configured to control the terminal device 400.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wang et al. (US 20180262311 A1) – URLLC may preempt resource based on an indicator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471